DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.
Claims 8-15, 18-46 have been cancelled.  Claims 2-5 have been withdrawn.  Claim 1 has been amended.  Claims 1-7, 16-17 are pending.  Claims 1, 6-7, 16-17 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (US Patent Application 2010/0286124 A1, of record) in view of Kirk (US Patent Application 2006/0100136 A1, of record).
The instant claims are directed to a method of administering a MAO-B inhibitor, rasagiline, and amphetamine or methamphetamine to a subject suffering from ADHD, narcolepsy, or obesity.  
Gant et al. teach a method of treating a monoamine oxidase mediated disorder, such as Parkison’s disease or ADHD, in a patient in need thereof (claims 18-19) by administering rasagiline and levodopa (claims 20-21, 23, 25-26).  The therapeutic compounds taught by Gant et al. may be combined with other agents useful for the treatment of monoamine oxidase mediated disorders (paragraph 0087).  Combination therapy is taught to be the simultaneous or sequential administration of two or more therapeutic agents in one or multiple dosage forms (paragraphs 0040 and 0088).
However, Gant et al. fail to teach amphetamine or methamphetamine.
Kirk teaches that stimulants, such as amphetamine and methamphetamine, stimulate the central nervous system and have been used medicinally to treat ADHD, narcolepsy, and obesity (paragraph 0008).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined amphetamine or methamphetamine, as taught by Kirk, with rasagiline in the method of treating ADHD, as taught by Gant et al.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues that neither reference individually teaches or suggests the combination of an MAO inhibitor with an amphetamine or methamphetamine to a subject suffering from ADHD, narcolepsy, obesity, or for any other reason.
	This is not persuasive because Applicant is reminded that the 103 obviousness rejection is made over a combination of references.  Gant clearly teaches a method of treating a monoamine oxidase mediated disorder by administering rasagiline and levodopa.  Kirk teaches the limitations drawn to amphetamine or methamphetamine.  A person of ordinary skill in the art would have been motivated to combine amphetamine 
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that it was understood at the time of filing of the instant invention that stimulant medications (amphetamine and/or methamphetamine) are contraindicated in combination with MAO inhibitors due to concerns of toxicity.  For example, the Wimbiscus reference states that “amphetamines… should be avoided, as the risk of hypertensive crises increases with these products.” Jessen states “as with other MAOIs, the STS should not be administered with cold products or weight-reducing preparations that contain vasoconstrictors, including amphetamine.”   The website release.org/uk states that “methamphetamines and other amphetamines should not be taken in combination with the group of drugs known as Monoamine Oxidase Inhibitors (MAOI’s).” 
This is not persuasive because these references are not relevant to the instant claims nor the motivation to combine Gant with Kirk.  For instance, Wimbiscus is drawn to using MAO inhibitors as antidepressants, however treating depression is not instantly claimed nor relevant to Gant or Kirk.  Furthermore, Wimbiscus teaches that amphetamines should be avoided as the risk of hypertensive crises increases, however, the patients in Gant and Kirk do not have high blood pressure or at risk of stroke.  Therefore, the potential side effect of hypertensive crises is irrelevant here.  This same suspected of hypertensive reactions.  As for the website release.org/uk reference, it merely states that this combination is potentially dangerous, but provides no specific reason or explanation why it would be dangerous.  There is no data to support this assertion.  One of ordinary skill in the art would not view the term “potentially” as enough evidence to overcome a prima facie case of obviousness.  Regardless, Applicant is reminded that the claims are drawn to a method of administering a combination of MAO inhibitor and amphetamine and/or methamphetamine, and not necessarily to treat a disease.  Therefore, Applicant’s arguments regarding any potential side effects of combining these active agents are given little weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627